PER CURIAM.
*538Mareeka Pullen appeals the trial court's summary judgment in favor of F. John Radetic and Cynthia Radetic on Appellant's petition for premises liability and strict liability. We have reviewed the briefs of the parties and the record on appeal, and no error of law appears. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b).